Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00026-CV


                DCR MORTGAGE III SUB I, LLC, Appellant

                                        V.

                      LAWRENCE C. MATHIS, Appellee

                   On Appeal from the 126th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-09-001377


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 30, 2014. On August 20,
2015, the parties filed an agreed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.